Name: Commission Decision (EU, Euratom) 2016/883 of 31 May 2016 on implementing rules for standard security measures, alert states and management of crisis situations in the Commission pursuant to Article 21 of Decision (EU, Euratom) 2015/443 on security in the Commission
 Type: Decision
 Subject Matter: economic policy;  EU institutions and European civil service;  politics and public safety;  international security;  organisation of work and working conditions
 Date Published: 2016-06-03

 3.6.2016 EN Official Journal of the European Union L 146/25 COMMISSION DECISION (EU, Euratom) 2016/883 of 31 May 2016 on implementing rules for standard security measures, alert states and management of crisis situations in the Commission pursuant to Article 21 of Decision (EU, Euratom) 2015/443 on security in the Commission THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Commission Decision (EU, Euratom) 2015/443 of 13 March 2015 on security in the Commission (1), and in particular Article 21 thereof, Whereas: (1) The objective of implementing rules for standard security measures, alert states and management of crisis situations is to provide appropriate levels of protection for physical integrity of persons, premises or other assets commensurate with identified risks, and ensuring efficient and timely delivery of security. (2) The security alert state system for the Commission introduced by Commission Decision 2007/65/EC (2) needs to be reviewed and simplified in order to render it more flexible and effective as a response to threats to security. (3) The establishment of the European External Action Service (EEAS) as a functionally autonomous body of the Union requires an amendment of the current rules on alert states with regard to the duty of care towards Commission staff. The EEAS is responsible for the security and safety in European Union Delegation premises and the staff working there. (4) This Decision is subject to an empowerment decision of the Commission in favour of the Member of the Commission responsible for security matters, in full compliance with the internal rules of procedure as referred to in Article 21 of Decision (EU, Euratom) 2015/443. (5) Decision 2007/65/EC should therefore be repealed, HAS ADOPTED THIS DECISION: CHAPTER 1 GENERAL PROVISIONS Article 1 Definition In addition to the definitions set out in Article 1 of (EU, Euratom) 2015/443 the following definition applies: alert state means a set of security measures intended to provide a specific level of protection of the physical integrity of persons, premises or other assets in the Commission commensurate with the threats to security. Article 2 Subject matter and scope 1. This Decision sets out alert state measures in compliance with Decision (EU, Euratom) 2015/443 in anticipation of or in response to threats and incidents affecting security in the Commission and measures required for managing crisis situations. 2. A security system comprising standard security measures and three alert states shall apply in the premises of the Commission. The standard security measures and the alert states shall be identified by colour codes: WHITE corresponds to the standard security measures; YELLOW, ORANGE and RED correspond to increased threat levels. 3. This Decision shall apply to all Commission departments and in all premises of the Commission situated inside and outside the European Union subject to responsibilities referred to in Article 4. Article 3 Alert state levels 1. When no particular threat or incident affecting the physical integrity of persons, premises or other assets has been identified in the Commission, standard WHITE security measures shall apply. They shall be used on a daily basis and are designed to ensure an appropriate level of security. 2. When threats are made or an incident affecting the physical integrity of persons, premises or other assets occurs that may have an adverse effect on the Commission or its functioning, the YELLOW alert state shall apply. 3. When threats are made affecting the physical integrity of persons, premises or other assets aimed specifically at the Commission or its functioning, even though no definite target or time of attack has been identified, the ORANGE alert state shall apply. 4. When threats of an imminent attack are made, affecting the physical integrity of persons, premises or other assets, aimed specifically at the Commission or its functioning, the RED alert state shall apply. Article 4 Responsibilities 1. The Member of the Commission responsible for security: (a) shall decide in consultation with other European institutions and other relevant European entities on changing of the alert state level; (b) shall decide upon advice from the Directorate-General for Human Resources and Security which of the specific measures of the alert state are to be implemented in light of the current security situation and which additional measures need to be taken; (c) shall inform the President and the other Members of the Commission of any decision taken pursuant to this article. 2. The Directorate-General for Human Resources and Security: (a) shall be responsible for the implementation of this Decision in Commission premises situated in the Member States of the European Union; (b) shall ensure external liaison as set out in Article 18(2) of (EU, Euratom) 2015/443 in case of threats or incidents affecting physical integrity of persons, premises or other assets in the Commission; (c) in case of urgency shall take the decisions set out in paragraph 1(a) and (b). The Directorate-General for Human Resources and Security shall, as soon as possible after having taken those measures, inform the Member of the Commission responsible for security of the measures and the reasons for them; (d) shall continuously monitor threats and risks to security. 3. The Directorate-General for Humanitarian Aid and Civil Protection shall be responsible for the implementation of this Decision in all its offices located in third countries. 4. The Directorate-General for Communication shall be responsible for the implementation of this Decision in the Commission Representations and Regional Representations. 5. The Directorate-General for the Joint Research Centre shall be responsible for the implementation of this Decision in the Commission Joint Research Centre's premises. 6. The above listed Directorates-General may take additional security measures in case of urgency in compliance with the present Decision and (EU, Euratom) 2015/443. The Directorate-General for Human Resources and Security shall be informed of these measures without delay. Article 5 Measures 1. The Directorate-General for Human Resources and Security shall take and implement security measures in accordance with (EU, Euratom) 2015/443. A non-exhaustive list of measures shall be prepared and implemented by the Directorate-General for Human Resources and Security. 2. The alert state measures shall be in strict compliance with Decision (EU, Euratom) 2015/443. The alert states levels shall be defined in close cooperation with the competent services of other European institutions and other relevant European entities and with Member States hosting Commission premises. 3. The alert state levels shall be expressed in the public areas through a colour-coded signalling system and the colour varies according to the alert state level. 4. Security measures WHITE shall be detailed in a security notice in full compliance with Article 21(2) of (EU, Euratom) 2015/443. CHAPTER 2 MISCELLANEOUS AND FINAL PROVISIONS Article 6 Transparency This Decision shall be brought to the attention of Commission staff and of all individuals to whom it applies. Article 7 Repeal Decision 2007/65/EC is repealed. Article 8 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 May 2016. For the Commission, On behalf of the President, Kristalina GEORGIEVA Vice-President (1) OJ L 72, 17.3.2015, p. 41. (2) Commission Decision 2007/65/EC of 15 December 2006, establishing the Commission's standard security measures and alert states and amending its Rules of Procedure as regards operational procedures for management of crisis situations (OJ L 32, 6.2.2007, p. 144).